Noble C.P. 2042002. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Noble County. Upon consideration of the parties’ responses to this court’s March 4, 2005 show cause order,
IT IS ORDERED by the court that the Clerk of the Noble County Court of Common Pleas shall not be required to transport the physical trial exhibits to the Clerk of this court. Photographs of the physical exhibits shall be included with the remainder of the record that is transported.
IT IS FURTHER ORDERED by the court that this order is subject to further consideration by this court if a physical exhibit is necessary for the review and determination of this cause on appeal.